Citation Nr: 0903742	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO denied 
service connection for sexual dysfunction, claimed as 
secondary to PTSD.

In April 2004, the Board remanded the claim for issuance of a 
statement of the case.  In January 2007, the Board again 
remanded the claim, for additional development.  After the 
requested development was completed and the appeal returned 
to the Board, the Board denied the claim in May 2008.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  The Court issued a 
September 2008 order granting an August 2008 joint motion to 
remand the appeal to the Board.  The appeal was returned to 
the Board for action consistent with the joint motion and 
Court order.

Based on the instructions in the joint motion, the claim must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran's primary contention in this case is that his 
sexual dysfunction is related to the medication that he is 
taking to control the symptoms of his service-connected PTSD.  
There are several medical opinions as to whether there is a 
relationship between the medication the veteran is taking and 
his diagnosed erectile dysfunction.

In an October 2000 VA individual therapy note, a VA 
psychiatrist noted that the veteran continued to have 
problems with erectile dysfunction, and wrote that the 
medications the veteran was currently taking would not 
produce erectile dysfunction.

An August 2002 VAOPT note indicated that the veteran was 
taking a medication that could contribute to erectile 
dysfunction.  A September 2002 problem list indicated that 
his testosterone was "okay."

On VA examination in February 2006, the veteran's 
testosterone level was found to be normal.  The VA 
genitourinary examiner noted that the veteran used twenty 
medications, and, after the examination and records review, 
the examiner concluded that the veteran was on numerous 
medications, including Hydrochlorothiazide, Lisinopril, and 
Ranitidine, which individually or collectively could 
contribute to his erectile dysfunction.

In addition, a VA psychiatrist provided an addendum to the 
report in which he first stated that there was no medical, 
scientific, or research evidence that supported the 
contention that PTSD or any psychotropic medications 
prescribed for PTSD or other psychiatric conditions cause 
permanent erectile dysfunction.  He wrote that any sexual 
side effects that might result from psychotropic medication 
would be temporary, and would dissipate within one to two 
days after the medication is changed or discontinued.  The 
examiner noted that the veteran was not using any 
psychotropic medication that would produce erectile 
dysfunction when this problem was listed in the October 2000 
problem note, and that the veteran had multiple other, 
higher, risk factors for erectile dysfunction than 
psychiatric or the psychotropic medications.  Therefore, he 
concluded, it was not at all likely that the veteran's 
erectile dysfunction was caused by his PTSD or any 
psychotropic medication prescribed for PTSD.

The Board denied the claim because neither the August 2002 
VAOPT note nor the February 2006 VA genitourinary examiner 
indicated whether the medications that could cause erectile 
dysfunction were prescribed for PTSD.  The Board found that 
the opinion of the VA psychiatrist based on the February 2006 
VA examination provided the clearest and most fully explained 
opinion on this question, and was therefore the most 
probative evidence.

The joint motion found that the VA psychiatrist's February 
2006 opinion was flawed because it was based at least in part 
on the assumption that the veteran's claimed erectile 
dysfunction must be a permanent disability in order to be 
secondary to PTSD.  This reasoning was faulty, according to 
the joint motion, because a disability need only be current 
in order to qualify for service connection, and, therefore, 
not necessarily permanent.  See Joint motion, at 3 (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).  

The joint motion also concluded that the VA psychiatrist 
provided "virtually no rationale" to support his 
conclusion.  Id.  The joint motion instructed the Board to 
determine whether there was an adequate medication 
examination or opinion to assist the veteran in 
substantiating his claim, and, if it determines that the 
February 2006 examination and addendum are inadequate, ensure 
that another examination or opinion is obtained if such is 
necessary to substantiate the claim.  Id. (citing, inter 
alia, 38 U.S.C.A. § 5103A(d) and Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007)).

Given that the Joint Motion found the February 2006 
psychiatric opinion to be flawed, the Board is constrained to 
remand the claim for a new examination.  The Board also notes 
that, while the VA psychiatrist wrote that there is no 
evidence that psychiatric medications or conditions cause 
permanent erectile dysfunction, internet materials from VA's 
web site submitted by the veteran indicate that PTSD can 
cause sexual problems, and that there is research indicating 
that sexual dysfunction tends to be higher in combat veterans 
with PTSD (such as the veteran, a purple heart recipient) 
than in veterans without PTSD.  See Jenifer L. Price, PhD, 
and Susan P. Stevens, Psy.D, Partners of Veterans with PTSD: 
Caregiver Burden and Related Problems, a National Center for 
PTSD Fact Sheet, fn. 9 and accompanying text, 
www.ncptsd.va.giv/facts/specific/fs_partners_veterans.html 
(citing Cosgrove, D.J., et al., Sexual dysfunction in combat 
veterans with post-traumatic stress disorder, Urology, 60, 
881-84 (2002)).  

Accordingly, the claim is REMANDED for the following action:

1.  The veteran should be afforded an 
additional VA examination to ascertain 
the nature and etiology of his sexual 
dysfunction.

The claims folder, to include this 
remand, must be made available to and be 
reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  After 
examining the veteran, the examiner 
should first identify all medications 
that the veteran is taking for PTSD and 
any symptoms thereof.  The examiner 
should then proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the veteran's sexual dysfunction, to 
include his erectile dysfunction, was 
caused or aggravated by his PTSD or any 
medications prescribed and taken for any 
PTSD symptoms.

The rationale for any opinions should be 
provided.

2.  If any benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

